United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-3096
                                 ___________

Robert Maxwell, Mr. G-Doffee,           *
                                        *
              Appellant,                *
                                        *
Princess M. Smith, Mrs. G-Doffee,       *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
       v.                               *   District Court for the Eastern
                                        *   District of Arkansas.
Ronald Talley, Sgt., Pulaski County     *
Detention Facility (originally sued as  *         [UNPUBLISHED]
Talley); Randy Johnson, Former          *
Sheriff, Pulaski County Detention       *
Facility; Charles Holladay, Sheriff,    *
Pulaski County Detention Facility       *
(originally sued as Doc Hollyday);      *
Jackson Bennett, Deputy, Pulaski        *
County Detention Facility (originally   *
sued as Bennett); Kerry Edmonson,       *
Deputy, Pulaski County Detention        *
Facility (originally sued as Elmerson), *
                                        *
              Defendants - Appellees,   *
                                        *
Samuel Wyatt, Deputy, Pulaski County *
Detention Facility (originally sued as  *
Wyatt),                                 *
                                        *
              Defendant,                *
Cherry Comic, Deputy, Pulaski County *
Detention Facility (originally sued      *
as Comic),                               *
                                         *
              Defendant - Appellee,      *
                                         *
Mauricio Gatica, Deputy, Pulaski         *
County Detention Facility (originally    *
sued as Gartica),                        *
                                         *
              Defendant,                 *
                                         *
Lee Berry, Lt., Pulaski County           *
Detention Facility (originally sued as   *
Berry); Wesley Barnett, Sgt., Pulaski    *
County Detention Facility (originally    *
sued as Burnett); Stephanie Gaines,      *
Deputy, Pulaski County Detention         *
Facility (originally sued as Goings),    *
                                         *
              Defendant - Appellees,     *
                                         *
Fugerson, Mrs., Commissary Manager, *
Pulaski County Detention Facility,       *
                                         *
              Defendant,                 *
                                         *
Jackie Marshall, Commissary              *
Personnel, Pulaski County Detention      *
Facility,                                *
                                         *
              Defendant - Appellee,      *
                                         *
Jeania Armstrong, Mrs., Commissary *
Personnel, Pulaski County Detention      *
Facility (originally sued as Armstrong), *
                                         *


                                       -2-
             Defendant,                  *
                                         *
Shawn Smith, Major, Pulaski County        *
Detention Facility (originally sued       *
as Smith); Toni Rose, Sgt. Pulaski        *
County Detention Facility (originally     *
sued as Rose); Kelly Paxson, Lt.,         *
Pulaski County Detention Facility         *
(originally sued as Paxxon); Eugene       *
Rouse, Lt., Pulaski County Detention      *
Facility (originally sued as Rawls),      *
                                          *
              Defendants - Appellees,     *
                                          *
Ebony Mance, Deputy, Pulaski County *
Detention Facility (originally sued as    *
Mance),                                   *
              Defendant,                  *
                                          *
Juwanna Sturd, Sgt., Pulaski County       *
Detention Facility (orginally sued as     *
Strud); Bobbie Townsend, Lt., Pulaski *
County Detention Facility (originally     *
sued as Townsend); Michelle Bailey,       *
Ms., Pulaski County Detention Facility *
(originally sued as Bailey); Sarah Speer, *
Medical Provider Manager, Pulaski         *
County Detention Facility (originally     *
sued as Sara Speer),                      *
                                          *
              Defendants - Appellees,     *
                                          *
Gerald Kirk, Deputy, Pulaski County       *
Detention Facility (originally sued as    *
Kirk),                                    *
                                          *
              Defendant,                  *

                                        -3-
Linda Daniels, Deputy, Pulaski County       *
Detention Facility (originally sued as      *
Daniels); Michael Hagerty, Deputy,          *
Pulaski County Detention Facility           *
(originally sued as Hagerty); Eugene        *
Lavigne, Deputy, Pulaski County             *
Detention Facility (originally sued as      *
Laveighn); Charles Sprankle, Deputy,        *
Pulaski County Detention Facility           *
(originally sued as Sprankle); Anita        *
Moss, Deputy, Pulaski County                *
Detention Facility (orginally sued as       *
Moss); Anita Nickleberry, Deputy,           *
Pulaski County Detention Facility           *
(originally sued as Nichole Berry);         *
Bobby Green, Deputy, Pulaski County         *
Detention Facility (originally sued as      *
Green); Judy Pressley, Deputy, Pulaski      *
County Detention Facility (originally       *
sued as Preseley); Rochron Thompson,        *
Deputy, Pulaski County Detention            *
Facility (originally sued as Thompson);     *
Richard McAnally, Deputy, Pulaski           *
County Detention Facility (originally       *
sued as McAnnally); Vance Rice,             *
Deputy, Pulaski County Detention            *
Facility (originally sued as Rice); James   *
Fencer, Deputy, Pulaski County              *
Detention Facility (originally sued as      *
Fencer); Carolyn Redmon, Sgt., Pulaski      *
County Detention Facility (originally       *
sued as Redmon); Gail Long, Sgt.,           *
Pulaski County Detention Facility           *
(originally sued as Long); Verochia         *
Peters, Captain, Pulaski County             *
Detention Facility (originally sued         *
 as Peters); Vivalon Nelson, Lt.,           *


                                            -4-
Pulaski County Detention Facility      *
(originally sued as Nelson/Wimberly),  *
                                       *
              Defendants - Appellees,  *
                                       *
Harris, Deputy, Pulaski County         *
Detention Facility,                    *
                                       *
              Defendant,               *
                                       *
Sylvia Willis, Deputy, Pulaski County *
Detention Facility (originally sued as *
Willis); Mae Wright, Deputy, Pulaski *
County Detention Facility (orginally   *
sued as Wright),                       *
                                       *
              Defendants - Appellees,  *
                                       *
Allen, Deputy, Pulaski County          *
Detention Facility,                    *
                                       *
              Defendant,               *
                                       *
Jason Blalock, Sgt., Pulaski County    *
Detention Facility (originally sued as *
Blaylock); Charles Patillo, Deputy,    *
Pulaski County Detention Facility      *
(originally sued as Petillo); Jennifer *
Karschner, Deputy, Pulaski County      *
Detention Facility (originally sued as *
Keshner); George Clarke, Deputy,       *
Pulaski County Detention Facility      *
(originally sued as Clark); Matthew    *
Briggs, Sgt., Pulaski County Detention *
Facility (originally sued as Briggs);  *
Russell Houda, Deputy, Pulaski         *
County Detention Facility              *


                                        -5-
(originally sued as Hoda); Ralph            *
McCray, Sgt., Pulaski County                *
Detention Facility (originally sued as      *
McCray); Debra Adams, Deputy,               *
Pulaski County Detention Facility           *
(originally sued as Adams); William         *
Stricklin, Sgt., B -Shift, Pulaski County   *
Detention Center (originally sued as        *
Stricklen),                                 *
                                            *
             Defendants - Appellees,        *
                                            *
Elizabeth Crouch, Deputy B - Shft,          *
Pulaski County Detention Center             *
(originally sued as Crouch),                *
                                            *
             Defendant,                     *
                                            *
Kala Cherry, Deputy A-Shift, Pulaski        *
County Detention Center (originally         *
sued as Cherry); Andrea Russell,            *
Deputy A-Shift, Pulaski County              *
Detention Center (originally sued           *
as Russle); Willie Owens, Deputy,           *
Transportation, Pulaski County              *
Detention Center (originally sued           *
as Owens),                                  *
                                            *
             Defendants - Appellees,        *
                                            *
Hughes, Deputy, Transportation,             *
Pulaski County Detention Center,            *
                                            *
             Defendant,                     *
                                            *
Miles Gilbert; Lewis Gilbert;               *
Jason Jackson; Carl Jackson;                *


                                            -6-
Jonathen Smith,                         *
                                        *
              Defendants - Appellees,   *
                                        *
Earl Smith,                            *
                                       *
             Defendant,                *
                                       *
Rhonda Jones,                          *
                                       *
             Defendant - Appellee,     *
                                       *
Rosie Jones,                           *
                                       *
             Defendant,                *
                                       *
Dedra Hoof, Lynnwood Robinson;         *
Diane Green; Alvronia Robinson;        *
Elbert Lewis; Theodore Lewis;          *
Petra Lewis; Sondra Lewis; Arthria     *
Moore,                                 *
             Defendants - Appellees,   *
                                       *
John Williams,                         *
                                       *
             Defendant.                *
                                  ___________

                             Submitted: June 22, 2011
                                 Filed: June 28, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________




                                        -7-
PER CURIAM.

       Inmates Robert Maxwell and Princess Smith appeal the district court’s1
dismissal of their 42 U.S.C. § 1983 lawsuit following an evidentiary hearing. Upon
careful review of the record and of appellants’ arguments, see Choate v. Lockhart,
7 F.3d 1370, 1373 & n.1 (8th Cir. 1993) (reviewing factual findings for clear error,
and legal conclusions de novo), we find no basis for reversal. Because it would have
been impossible for Ms. Smith to exhaust her claim against defendant Deputy Willie
Owens before filing suit--as the incident with Mr. Owens had yet to occur--dismissal
of this claim on exhaustion grounds was mandatory. See Johnson v. Jones, 340 F.3d
624, 627 (8th Cir. 2003). Accordingly, we affirm, see 8th Cir. R. 47B, but we amend
the dismissal of Ms. Smith’s claim against Mr. Owens to be without prejudice.
                       ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                        -8-